Citation Nr: 1435949	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-31 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1990 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, reopening and confirming an August 2008 denial of entitlement to service connection for PTSD.

In April 2009, VA received a claim from the Veteran seeking to reopen his previously denied claim for entitlement to service connection for the above-cited condition.  The RO reopened this claim and continued its denial in a September 2009 rating decision.  In response, the Veteran filed a notice of disagreement (NOD) in July 2010 and the RO issued a Statement of the Case (SOC) in October 2011.  The Veteran completed the appeal by submitting a substantive appeal, VA Form 9, in November 2011, in accordance with the provisions of 38 C.F.R. § 20.202.

While the Veteran's claim was adjudicated as entitlement to service connection for PTSD by the RO, the medical evidence of record reveals additional diagnoses of acquired psychiatric disorders, to include depressive disorder and anxiety.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been recharacterized as shown on the title page and encompasses all acquired psychiatric disorders, to include PTSD.

The Virtual VA electronic storage system, as well as the Veterans Benefits Management System (VBMS), was reviewed by the Board.  Relevant documents in the Veteran's Virtual VA claims folder, not currently associated with the paper claims folder, are a June 2014 Appellant's Brief and additional VA medical records.  The Board notes that the VA medical records were submitted to Virtual VA after the RO last considered the appellant's claim and there is no waiver of initial RO review.  See generally, 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence submitted by the appellant must be referred to the RO for review, unless this procedural right is waived by the appellant).  Therefore, these records should be considered and included in the Supplemental Statement of the Case issued according to the instructions of the remand below.  See 38 C.F.R. §§ 19.31 , 19.37 (2013) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).  A review of VBMS does not reveal any relevant records at this time.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2008 RO decision denying a claim of entitlement to service connection for PTSD was not appealed and is final.

2.  Evidence received since the August 2008 RO decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The August 2008 RO decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, a notice letter provided to the Veteran in February 2008 included the criteria for reopening a previously denied claim, information concerning why his claim was previously denied, and information concerning the evidence necessary to reopen the claim.  Therefore, the Board finds that the notice requirements pertinent to the Veteran's claim to reopen have been met.  Moreover, since the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


New and Material Evidence

Relevant Laws and Regulations

An August 2008 rating decision continued a December 2005 denial of entitlement to service connection for PTSD, finding that there was no in-service stressor event that could be corroborated.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  A NOD is adequate if it is a written communication expressing dissatisfaction or disagreement with the adverse decision.  38 C.F.R. § 19.26(b).

In August 2008, the Veteran was advised of the decision and his appellate rights.  In April 2009, the Veteran requested, via telephone contact, an increase in the disability rating of his then service connected disabilities and a new claim of entitlement to service connection for PTSD; he also indicated that all relevant medical treatment was received at the VAMC in Nashville and Murfreesboro, Tennessee.  This communication was treated by the RO as a new claim for entitlement to service connection for PTSD and not as a NOD.  In May 2009, the Veteran responded to the RO's May 2009 VCAA notice letter and provided written permission for the RO to obtain his VA medical records at the Amarillo and Nashville VAMC.  He also provided a written statement explaining that he believes he is currently drawing benefits for all conditions listed in his claim for an increase in his disability rating, except for PTSD and he requested a new VA examination.  Since the above listed communications were either not in writing or did not express dissatisfaction or disagreement with an adverse decision, they do not meet the criteria to be considered a NOD with the August 2008 rating decision.  No other communication was received from the Veteran until he filed his July 2010 NOD and, therefore, the August 2008 rating decision was not appealed and the decision became final in August 2009.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for PTSD in April 2009, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  

For the purpose of establishing whether new and material has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Facts and Analysis

Generally, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  As previously discussed, in its August 2008 rating decision, the RO denied entitlement to service connection for PTSD because of a lack of credible supporting evidence that the claimed in-service stressor actually occurred.  Therefore, for the evidence to be new and material in this case, it should address the in-service stressor requirement.

The Board finds that new and material evidence has been submitted pertaining to the August 2008 denial of entitlement to service connection for PTSD.  At the time of the August 2008 RO decision, the relevant evidence of record consisted of: the Veteran's service treatment records (STR); VA medical records from the Amarillo and Albuquerque VAMC, dated from October 1999 to October 2005; an August 2003 statement from the Veteran and his wife; an August 2005 statement from the Veteran; a November 2005 statement from the Veteran; VA medical records from the Nashville VAMC, dated from September 2007 to January 2008; and copies of records from the Veteran's personnel file.  In his August 2005 statement, the Veteran gave information regarding his stressors and reported that between November 1990 and December 1990, he was conducting patrols 100 miles north of Bagdad when he had to "help recover wounded soldiers after they were attacked by friendly fire from [a] helicopter."  He also reported firing into "groups of people," fearing for his life, and that "individuals that approached were armed."  VA treatment records from September 2007 to January 2008 note that the Veteran was a parachute rigger in Desert Storm but conducted most activities on the ground, including participating in convoys and carrying supplies.  The VA medical provider noted that the Veteran reported witnessing explosions and incoming fire.  The provider explained that the Veteran's most traumatic experience involved a rescue operation of a group of American soldiers who were burned in a friendly fire incident.  

Evidence received since the August 2008 rating decision includes two statements submitted with the Veteran's July 2010 NOD.  Both statements provided information regarding stressors to support the Veteran's claim.  In his first statement, the Veteran reported being on deployment in Northern Iraq with the 5th Quartermaster Detachment in February 1991 when he assisted in removing bodies while patrolling the roads leading from Turkey to Iraq.  This activity included "tagging the toes" of fallen soldiers and "burying locals in mass graves."  In his second statement, the Veteran reported taking "small arms fire from the hills" in April 1991, during Operation Provide Comfort.  The Veteran wrote that he was on the ramp of a C-130 aircraft attempting air drops of food and clothing to Kurdish nationals when the attack occurred.  After making the drop, the Veteran witnessed Kurdish nationals being beaten and executed by "rebels."  Also incorporated into the claims file is an internet article regarding the involvement of the 5th Quartermaster Detachment in Operation Provide Comfort.  This article was printed and incorporated into the claims file in September 2010 and states that airdrops lasted from April 1991 to May 1991.

The above evidence suggests a potential relationship between the Veteran's military service and his acquired psychiatric disorders, to include PTSD, and addresses one of the reasons for the previous denial of the Veteran's claims; namely, the lack of evidence of an in-service stressor event that can be corroborated.  This evidence is presumed credible for purposes of determining whether new and material evidence has been submitted.  Justus, 3 Vet. App. at 513.

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  

The Veteran's statement received in July 2010 demonstrates fear of hostile military activity while serving in the Gulf War.  Specifically, his report of taking on small arms fire from the hills while conducting airdrops of food to Kurdish nationals is consistent with his military occupational specialty (MOS) of parachute rigger, and his STRs show that he was assigned to the 5th Quartermaster Detachment.  In May 2011, when the RO's Joint Services Records Research Center (JSRRC) coordinator made a formal finding that there was a lack of information to corroborate the Veteran's stressors he noted, "[w]e can confirm the [V]eteran's unit did participate in Operation Provide Comfort.  The 5th Quartermaster Detachment airdropped food and supplies into Northern Iraq.  However, we cannot confirm that the [V]eteran had boots on the ground in Northern Iraq."  To support this assertion, the JSRRC coordinator included in the claims file a printout stating that Operation Provide Comfort was conducted between March 1991 and July 1991.  These dates are consistent with both the dates the Veteran claims his stressor occurred and the dates the Veteran's STRs reflect assignment to the 5th Quartermaster Detachment.  Thus, the Veteran's statement regarding taking small arms fire while participating in an airdrop during Operation Provide Comfort and the information provided by the JSRRC coordination are sufficient to reopen the claim.  Reopening of the claim for service connection for PTSD, therefore, is in order. 

As such, the Veteran's claim for service connection for PTSD, is reopened; however, as discussed in the Remand below, the Board finds that additional evidentiary development is necessary for this issue.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD, has been received, and to this extent, the appeal is granted.


REMAND

Having reviewed the evidence of record, to include a June 2014 Appellant's Brief and additional VA medical records located in Virtual VA, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).

As previously discussed, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Board finds that the Veteran's July 2010 statement regarding taking "small arms fire from the hills" while conducting airdrops from a C-130 during Operation Provide Comfort describes a stressor related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of the Veteran's service.  It is plausible that insurgents fired upon American military aircraft flying over Northern Iraq during the Gulf War.  It is also plausible that someone working as a parachute rigger would be assigned to aircraft conducting humanitarian airdrops in that region and would have the opportunity to witness the events the Veteran claims to have occurred.  Moreover, although available personnel records do not contain assignment orders placing the Veteran in Northern Iraq, his STRs show that he was assigned to the 5th Quartermaster Detachment at least as early as March 1991 and at least as late as June 1992.  The Veteran's DD-214 reflects that his active duty service consisted of almost two years of foreign service.  Furthermore, the RO's JSRRC stated in his May 2011 formal finding that the Veteran's unit was involved in Operation Provide Comfort and "airdropped food and supplies into Northern Iraq."  Included with the formal finding is information indicating that Operation Provide Comfort was conducted between March 1991 and July 1991.

Given all of the foregoing and in light of the amended regulation pertaining to PTSD claims based on fear of hostile military or terrorist activity, the Board finds that the Veteran should be afforded an examination to be conducted by a VA psychologist, psychiatrist, or contract equivalent to determine whether the above claimed stressor is adequate to support a diagnosis of PTSD and whether any of the Veteran's symptoms are related to the above claimed stressor.

Accordingly, the claim for service connection for an acquired psychiatric disorder, to include PTSD is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  If possible, specialized psychological testing for PTSD should be conducted.  In addition to PTSD, VA medical records indicate previous treatment for anxiety and depression.  Therefore, all current psychiatric disorders should be clearly diagnosed.  The examiner should also clearly indicate whether or not the criteria for PTSD have been met.

a) If a diagnosis of PTSD is rendered, the examiner should indicate whether the conceded stressor of the Veteran taking small arms fire from the hills while conducting airdrops from a C-130 during Operation Provide Comfort is adequate to support the DSM-IV diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.

b) For any other psychiatric diagnosis rendered (other than PTSD), the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such psychiatric disorder is causally related to service. 

A complete rationale should be provided, to include discussion of the results of examination and any testing. 

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record, to include the additional VA treatment records located in Virtual VA.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


